Ross, J.
The section in question reads as follows:
“ Sec. 384. Delivery Tickets. No person, firm or corporation delivering coal, coke or charcoal shall deliver or cause to be delivered any quantity or quantities of coal, coke or charcoal, without each such delivery being accompanied by a delivery ticket, and a duplicate thereof, on each of which shall be in ink, or other indelible substance, distinctly expressed in pounds the quantity or quantities of coal, coke or charcoal contained in the cart or wagon or other vehicle used in such delivery, with the name of the purchaser thereof and the name of the dealer from whom purchased. One of such tickets shall be delivered to the purchaser specified thereon, and the other of such tickets shall be retained by the seller.”
*33There is no dispute as to the facts, which are very simple. The defendant is a foreign corporation engaged in mining and shipping coal to various points, and has an office and yards for the storage of coal in Syracuse, N. Y. The Fred R. Peck Company is engaged in the city of Syracuse in dealing in coal and delivering the same as ordered to its customers. An employé of the Fred.R. Peck Coal Company brought to the defendant an order for one ton of coal. He handed the order to an employé of the defendant, had his wagon weighed on the scales in the yard of the defendant, drove to the coal shute, and without any assistance loaded his wagon with the coal he desired, then had the coal and wagon weighed, and started to deliver the coal to a customer of the Fred R. Peck Coal Company.
No ticket was given to the Fred R. Peck Coal Company^ employé and no question is raised but that the Fred R. Peck Company intended and subsequently did deliver a ticket to its customer, so that the question narrowly presented is whether the statute in question requires the delivery of the ticket and duplicate mentioned in the statute by the wholesale to the retail dealer; it being the contention of the defendant that the statute in question was intended only as a protection to the ultimate consumer, in other words the man who burns the coal, and, of course, in this case the defendant was under no statutory obligation or duty to Mr. Buckley, the customer of the Fred R. Peck Company.
The defendant advances an ingenious argument that, as the statute refers “ to the cart, wagon or other vehicle used in such delivery,” the case of delivery from other receptacles is excluded. The above words of description do not necessarily mean the cart, etc., owned or controlled by the seller, but mean the cart used in such delivery, by whomsoever owned or controlled. In other words, the purchaser has the same need of protection, whether the coal is loaded into his wagon or into his cellar. I know of no sufficient reason why the intermediate *34dealer should not be protected. There is certainly nothing in the statute that indicates that the small dealer should not be protected as well as the large consumer. There is as much necessity for protecting the small dealer, who buys a few tons to retail in small quantities, as there is to protect the large manufacturer, who presumably has means of weighing the coal and protecting himself.
The language of the statute is very explicit, and admits of no reasonable interpretation, except that every sale shall be accompanied by a delivery ticket and duplicate thereof, one of which shall be delivered to the purchaser. In this case the purchaser was the Fred It. Peck Company. Incidentally it may be stated that there was no reason why the Fred R. Peck Company in the case under consideration could not have consumed the coal. Except that the company is engaged in dealing in coal, no fact was brought home to the defendant that indicated that such was not the case.
Judgment affirmed.